SIMON, Justice.
Inasmuch as the provisions of LSA-R.S. 18:364, Par. E, requiring a decision in cases of this character within 24 hours after submission, and the exigencies of the case under consideration requiring immediate action, we herewith hand down our decree in this matter — the reasons for which will follow in due course:
For the reasons to be hereafter assigned, the alternative writs of prohibition and mandamus issued by this court in these proceedings are now made peremptory; and, accordingly, the temporary restraining order and the rule nisi issued in this matter by the trial judge below is hereby set aside; the exception of no cause of action filed by respondents, Rufus D. Hayes, Chairman Democratic State Central Committee, Wade O. Martin, Jr., Secretary of State, Jesse L. Webb, Sr., Secretary Democratic State Central Committee, and Jack P. F. Gremillion, is sustained, and relator’s suit is hereby dismissed at his cost.